—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Queens County (Sparrow, J.), dated July 24, 1992, which, upon a fact-finding order of the same court, dated May 14, 1992, made after a hearing, finding that his daughter Amanda R. was an abused child and that his son Ricky R. was derivatively neglected, released the children to the custody of the mother under supervision for a period of six months.
Ordered that the order is modified, by deleting the provision referring to Ricky R. as a neglected child, and substituting therefor a provision dismissing that portion of the petition; as so modified, the order is affirmed, without costs or disbursements; and it is further,
Ordered that the fact-finding order is modified accordingly.
The evidence adduced at the fact-finding hearing established by a preponderance of the evidence that Amanda R. was an abused child (see, Family Ct Act § 1012 [e] [iii]; § 1046 [a] [ii]; Matter of Lauren B., 200 AD2d 740). We agree, however, with appellant and with the Law Guardian for each of the children that, under the circumstances of this case, there was no basis for a finding of derivative neglect with respect to the appellant’s son Ricky R. Evidence of a single incident of abuse of one-month old Amanda, standing alone, did not make out a *703prima facie case of derivative neglect against the appellant’s 10-year old son Ricky R. (see, Matter of Dutchess County Dept. of Social Servs. v Douglas E., 191 AD2d 694). Bracken, J. P., Lawrence, Friedmann and Goldstein, JJ., concur.